

113 HR 3833 IH: To amend title XVIII of the Social Security Act to modify the Medicare durable medical equipment face-to-face encounter documentation requirement.
U.S. House of Representatives
2014-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3833IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2014Mr. McDermott introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to modify the Medicare durable medical equipment face-to-face encounter documentation requirement.1.Modifying Medicare durable medical equipment face-to-face encounter documentation requirementSection 1834(a)(11)(B)(ii) of the Social Security Act (42 U.S.C. 1395m(a)(11)(B)(ii)) is amended—(1)by striking the physician documenting that; and(2)by striking has had a face-to-face encounter and inserting documenting such physician, physician assistant, practitioner, or specialist has had a face-to-face encounter.